11-292-ag
Javed v. Holder
                                                                                BIA
                                                                          Abrams, IJ
                                                                        A047 270 355
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 4th day of April, two thousand twelve.

PRESENT:
         ROBERT A. KATZMANN,
         BARRINGTON D. PARKER,
         REENA RAGGI,
             Circuit Judges.
______________________________________

AMIR JAVED,
         Petitioner,

                                                        11-292-ag
                  v.                                    NAC


ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________
FOR PETITIONER:        Amy Nussbaum Gell, Gell & Gell, New
                       York, New York

FOR RESPONDENT:        Tony West, Assistant Attorney
                       General; Ada E. Bosque, Senior
                       Litigation Counsel; Daniel E.
                       Goldman, Senior Litigation Counsel,
                       Office of Immigration Litigation,
                       Civil Division, United States
                       Department of Justice, Washington,
                       D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED in part and DENIED in part.

    Petitioner Amir Javed, a native and citizen of

Pakistan, seeks review of a January 13, 2011 decision of the

BIA affirming the August 5, 2010 decision of Immigration

Judge (“IJ”) Steven R. Abrams denying Javed’s application

for withholding of removal and relief under the Convention

Against Torture (“CAT”). In re Amir Javed, No. A047 270 355

(B.I.A. Jan. 13, 2011), aff’g       No. A047 270 355 (Immig. Ct.

N.Y. City Aug. 5, 2010).   We assume the parties’ familiarity

with the underlying facts and procedural history of the

case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.       See Yan Chen


                                2
v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.       See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

    Because Javed is removable by reason of having

committed a criminal offense covered by 8 U.S.C.

§ 1182(a)(2), we lack jurisdiction to review the agency’s

factual findings and discretionary determinations.       See

8 U.S.C. § 1252(a)(2)(C).   Our jurisdiction is limited to

constitutional claims and questions of law.   See 8 U.S.C.

§ 1252(a)(2)(D).

    Javed argues that the agency failed to consider his

evidence confirming his membership in the Pakistan Muslim

League Q (“PML Q”) and that prisoners in Pakistan are

routinely subjected to torture.   However, while we have

suggested that the agency’s failure to consider evidence may

constitute an error of law, see Mendez v. Holder, 566 F.3d

316, 323 (2d Cir. 2009) (per curiam), the record does not

compel the conclusion that the agency ignored any evidence.

See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337

n.17 (2d Cir. 2006).   We do not have jurisdiction to

consider Javed’s other challenges to the agency’s conclusion

that he did not establish a likelihood of persecution or

                              3
torture as those arguments essentially “quarrel[] over the

correctness of the [agency’s] factual findings.”     Id. at

329.1

        We have jurisdiction to consider Javed’s argument that

the IJ deprived him of due process by denying his request

for a continuance so that his mother could testify as it

presents a colorable constitutional claim.     However, Javed

did not establish that he was “denied a full and fair

opportunity to present [his] claims,” Burger v. Gonzales,

498 F.3d 131, 134 (2d Cir. 2007), as he was given an

opportunity to present his mother as a witness and did not

demonstrate that the IJ’s denial of the continuance he

requested was outside of the IJ’s “wide latitude in calendar

management,” Morgan v. Gonzales, 445 F.3d 549, 551 (2d Cir.

2006).




          1
        We note Javed’s argument that the agency erred as a
  matter of law in concluding that westernized Pakistanis
  are not a protected social group. However, we do not
  address it because the agency made an alternative,
  dispositive finding that even if they were a protected
  social group, Javed did not establish a likelihood that
  he would be persecuted as a member of that group. We
  lack jurisdiction to consider any challenge to that
  factual determination.
                                4
    For the foregoing reasons, the petition for review is

DISMISSED in part and DENIED in part.   As we have completed

our review, any stay of removal that the Court previously

granted in this petition is VACATED, and any pending motion

for a stay of removal in this petition is DISMISSED as moot.

Any pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5